     Case 2:20-cv-02214-PKH Document 7           Filed 12/22/20 Page 1 of 1 PageID #: 44




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

LUKE BRADLEY FRANCIS                                                              PLAINTIFF

v.                                   No. 2:20-CV-02214

ROB SCHIBBELHUT, et al.                                                       DEFENDANTS

                                         JUDGMENT

         Pursuant to the order entered in this case on this date, this matter is DISMISSED WITH

PREJUDICE.

         IT IS SO ADJUDGED this 22nd day of December, 2020.


                                                           /s/P. K. Holmes, ΙΙΙ
                                                           P.K. HOLMES, III
                                                           U.S. DISTRICT JUDGE
